Citation Nr: 0734010	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinea corporus/cruris.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and January 2004 rating 
decisions of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that a 
March 2002 rating decision, among other things, denied the 
veteran's claims for entitlement to service connection for a 
skin disability and post-traumatic stress disorder (PTSD).  
In a subsequent September 2003 decision, the RO granted 
service connection for a skin disability, tinea 
corporus/cruris, and assigned a 10 percent evaluation, 
effective March 30, 2001.  It also granted service connection 
for PTSD, and assigned a 70 percent evaluation, effective 
March 30, 2001.  Additionally, the RO, in a January 2004 
decision, denied entitlement to TDIU.

Procedurally, the Board notes that the issue of entitlement 
to an initial evaluation in excess of 70 percent for PTSD, 
with secondary dysthymic disorder was adjudicated in a June 
2006 Board decision.  Despite the fourth conclusion of law 
noting that the criteria for an initial evaluation in excess 
of 70 for PTSD had not been met, it appears that the 
corresponding order regarding PTSD was inadvertently left out 
of this section of the 2006 Board decision.  The record does 
not reflect that a timely appeal was filed in regard to the 
June 2006 Board decision.  As such, it has become final.  
38 U.S.C.A. § 7104.  Thereafter, a July 2007 supplemental 
statement of the case (SSOC) appears to have readjudicated 
the prior appeal of entitlement to an initial evaluation in 
excess of 70 percent for PTSD, with secondary dysthymic 
disorder.  In this regard, the Board notes that the SSOC does 
not reflect receipt of a new claim, but rather, continuation 
of the appeal referenced in the December 2004 statement of 
the case, as indicated in the cover letter to the July 2007 
supplemental statement of the case.  As such, the Board finds 
that this issue is not for current appellate consideration.

In 2006, the Board remanded the matters listed on the title 
page to the RO for further action.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of each claim (as reflected in the 2007 supplemental 
statement of the case) and returned these matters to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to, and from, August 30, 2002, the veteran's tinea 
corporus/cruris was manifested by erythematous maceration in 
the groin area on the scrotum, with some nodularity, and 
underneath the pannus, consistent with fungal infection, 
without clinical evidence of exudation, constant itching, 
extensive lesions or marked disfigurement.

2. From August 30, 2002, the veteran's tinea corporus/cruris 
has affected, at most, 5 percent of his body, and there has 
been no demonstration by competent clinical evidence of 
required systemic therapy for a total duration of six weeks 
or more during a 12-month period.

3.  The veteran's service-connected disabilities are PTSD 
with secondary dysthymic disorder, rated as 70 percent 
disabling; tinea corporus/cruris, rated as 10 percent 
disabling; and scars (multiple over body and extremities), 
rated as 10 percent disabling; the combined disability rating 
is 70 percent.

4.  The veteran's service-connected disabilities have not 
been shown by the competent clinical evidence of record to 
preclude employment consistent with the veteran's education 
and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for tinea corporus/cruris have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806-7813 (as in effect prior to and from August 30, 
2002).



2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (a) and (b), 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his tinea corporus/cruris.  In this regard, 
because the September 2003 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the September 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the skin disability 
at issue (38 C.F.R. § 4.118, DC 7806, 7813), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

With regard to the veteran's TDIU claim, VA satisfied its 
duty to notify by means of an October 2003 letter from VA to 
the appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  Letters from VA in April 2006 and in September 2006 
informed the veteran as to the law pertaining to disability 
rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the TDIU claim, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, Social Security 
Administration (SSA) records, and reports of post-service 
private and VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding pertinent 
evidence with respect to the veteran's claims.

The Board notes that the VA examiners in 2007 did not note 
that the claims folder was reviewed.  It is noted that the 
reported medical history considered by the VA examiners was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

I.  Increased rating- tinea corporus/cruris

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Based on his service medical records and VA examinations in 
August 2002 and in September 2002, the RO awarded the veteran 
service connection for his skin disability and assigned a 10 
percent rating, effective March 30, 2001.  

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  See 67 Fed. Reg. 49,596 (July 31, 
2002).  Such revisions became effective on August 30, 2002.  
The RO addressed the veteran's claim for an initial 
evaluation in excess of 10 percent for a skin disability 
under both the old criteria and the current regulations in 
the September 2003 rating decision.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in the appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
will analyze both the old and new versions of the criteria to 
the veteran's claim, applying the more favorable regulations.  
However, the revised criteria may not be applied to any time 
period before the effective date of the change.  See 
VAOPGCPREC 3-2000.  First, the Board will consider whether 
the rating schedule prior to the regulatory change affords 
the veteran an increased rating.  

Under the old version of Diagnostic Code 7813, the rater is 
instructed to evaluate dermatophytosis as eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 
7806, as in effect prior to August 30, 2002, provides a 10 
percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.

Objectively, the Board has reviewed the competent evidence 
prior to August 30, 2002, and has determined that an 
evaluation in excess of 10 percent for dermatophytosis (tinea 
corporus/cruris) is not warranted.  Indeed, the competent 
evidence of record failed to demonstrate constant exudation 
or itching, extensive lesions, or marked disfigurement.  
Specifically, upon VA examination in August 2002, the 
examiner stated the veteran had erythematous maceration in 
the groin area on the scrotum, with some nodularity, and 
underneath the pannus, consistent with fungal infection.  The 
diagnosis was severe tinea cruris and acne-like rash for 
which he was referred for a consultation regarding chloracne.  
The medical evidence of record does not show, for the period 
prior to August 30, 2002, that the veteran's service-
connected skin disability had constant exudation or itching, 
extensive lesions, or caused marked disfigurement.  The Board 
finds that the manifestations of the veteran's service-
connected skin disability, as demonstrated prior to August 
30, 2002, are already contemplated in the currently assigned 
10 percent evaluation and they do not support the conclusion 
that the veteran's disability picture more closely 
approximates the next-higher 30 percent rating under the old 
version of Diagnostic Code 7806.  Accordingly, an evaluation 
in excess of 10 percent is not warranted for the period prior 
to August 30, 2002.  

A review of the objective evidence dated after August 30, 
2002 also does not reveal exudation or itching constant, 
extensive lesions, or marked disfigurement.  A September 2002 
VA examination reported noted no active pustular or nodular 
or cystic acneiform lesions anywhere on the veteran's skin.  
The 2002 examiner reported a slightly scaly, reddish, arcuate 
eruption on the left buttock/upper thigh.  The examiner 
further noted a potassium hydroxide test was performed on 
this area with a positive result for tinea.  One or two 
small, excoriated, follicular papules were noted on the 
veteran's buttock and the examiner noted that these may 
represent mild folliculitis.  The veteran was diagnosed with 
tinea corporus/cruris and lichen simplex chronicus of the 
scrotum.  In October 2003, physical examination of the 
veteran revealed a tinea rash underneath a very large pannus.  
The examiner also identified some maceration the inner 
thighs, some lichenification of the inferior border of the 
scrotum, and a red, raw area in the gluteal fold due to 
fungal infection.  The examiner diagnosed the veteran with 
tinea cruris and tinea corporus with chronic burning and 
itching.  The examiner stated that the veteran's obesity 
likely contributed to his ongoing problems with the rash as 
it was in the skin fold areas.  The examiner further opined 
that the veteran's rash was about the same as last year 
(2002).  VA dermatology reports from January 2007 and April 
2007, do not reveal exudation or itching constant, extensive 
lesions, or marked disfigurement.  Indeed, the January 2007 
VA record noted no recent treatment for tinea cruris and no 
flaring upon examination.  In April 2007, the examiner noted 
hyperkeratotic nodules on his bilateral forearms.  In the 
groin area, the examiner noted a moderately well-demarcated 
erythematous, slightly macerated plaques with no satellitosis 
and a negative potassium hydroxide test.  The assessment was 
a "groin rash- favor intertrigo (irritant contact 
dermatitis) given morbid obesity" and negative potassium 
hydroxide test.  The examiner further noted that 
dermatophytosis can be a comorbid condition with intertrigo.  
Based on the foregoing, the Board finds that the veteran's 
service-connected tinea corporus/cruris is more nearly 
approximated by the current 10 percent rating.  

Based on the foregoing, the old version of Diagnostic Code 
7813-7806 cannot serve as a basis for an increased rating for 
the veteran's service-connected tinea corporus/cruris for the 
rating period on appeal either prior to, or after, August 30, 
2002.  There are no other relevant diagnostic code sections 
for consideration.  

The Board will now consider whether the revised provisions of 
38 C.F.R. § 4.118, effective August 30, 2002, enable a higher 
rating.  The new version of Diagnostic Code 7813 instructs 
the rater to evaluate dermatophytosis as either disfigurement 
of the head, face or neck, as scars, or as dermatitis, 
whichever is the predominant disability.  Here, the veteran's 
service-connected skin disability affects his buttock, thigh, 
and scrotum.  As such, his dermatophytosis (tinea 
corporus/cruris) will be rated as dermatitis, under 
Diagnostic Code 7806.  In this regard, the Board notes that 
the veteran has a separate noncompensable rating for service-
connected scars, described as multiple over his body and 
extremities, and not disabling or disfiguring, effective 
January 15, 1974.  

Under the current criteria, a 10 percent rating under 
Diagnostic Code 7806 contemplates dermatitis or eczema with 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  The next-higher 30 percent rating 
is warranted for dermatitis or eczema if 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran's 
service-connected tinea corporus/cruris covers over 20 
percent of his body or that the veteran's tinea 
corporus/cruris requires systemic therapy involving 
corticosteroids for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.   While 
the Board acknowledges that the veteran has several areas of 
itching, and burning, the veteran's tinea corporus/cruris is 
treated mainly with topical medications and oral antibiotics.  
Indeed, the October 2003 VA examination report noted that the 
veteran's tinea corporus/cruris is treated with topical 
Lamisil and he has not taken anti-fungal systemic therapy 
because, according the veteran, it is not available at VA.  
It was also noted in the October 2003 report that the veteran 
used topical Neosporin and clotrimazole cream.  A January 
2007 VA dermatology report indicated that oral antifungal 
treatment was not indicated, but treatment with Lamisil cream 
and miconazole power was noted.  An April 2007 VA dermatology 
report noted that the veteran had not used systemic agents in 
the past year and that he most recently used them in 2003.  

Further, the veteran's tinea corporus/cruris does not involve 
more than 20 percent of his exposed body.  Indeed, the April 
2007 VA examiner noted the estimated body surface area to be 
5 percent, at most.  As such, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for tinea corporus/cruris.  There is no basis for an 
increased rating under the applicable schedular criteria, 
either in their current form or as they existed prior to 
August 30, 2002.  As the assigned 10 percent evaluation 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for a skin 
disability, there is no basis for staged ratings with respect 
to this claim.  Fenderson, 12 Vet. App. at 126.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The veteran contends that his service-connected PTSD, skin, 
and scar disabilities render him unemployable, thus 
warranting a TDIU.  For the reasons that follow, the Board 
concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran is service-connected for PTSD, 
which is rated as 70 percent disabling, tinea 
corporus/cruris, which is rated as 10 percent disabling, and 
for scars (multiple, over body and extremities, not disabling 
or disfiguring), which are rated as noncompensable.  His 
combined evaluation is 70 percent.  38 C.F.R. § 4.25 (2007).  
Thus, the veteran does meet the schedular criteria listed in 
4.16(a).  

However, for the veteran to prevail on his claim for TDIU, 
the record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. at 363.  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.    

Here, the veteran's service-connected disabilities have not 
been shown to preclude employment consistent with his 
education and occupational experience.  The veteran completed 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in April 2001.  The 
veteran indicated that he lasted worked full-time in November 
2000 and that he became too disabled to work that same month.  
The veteran also indicated that he had graduated from high 
school, and he did not indicate any additional education or 
training.  In a SSA Form 3368-BK, Disability Report Adult, 
the veteran indicated that he was a driver at a warehouse 
from 1985 to 1996, a dock foreman in 1996, and a driver from 
1997 to 2000.  Two of the veteran's past employers completed 
and returned VA Forms 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits.  
These employers did not indicate that the veteran was 
terminated from his employment because of any of his service-
connected disabilities.  

With regard to the veteran's service-connected PTSD, the 
veteran underwent a VA examination in August 2002.  The 
examiner noted that the veteran's claims folder was available 
for review.  The veteran was oriented to person, place, time 
and purpose of the evaluation without evidence of 
hallucinations, delusion, or significant cognitive 
impairment.  Although he complained of suffering from a 
chronically-dysphoric and anxious mood, his recent and remote 
memory were within the average range.  The Axis I diagnosis 
was PTSD, chronic, moderate to severe, with dysthymic 
disorder secondary to PTSD.  Upon mental status examination 
of the veteran at an October 2003 VA examination, he was 
noted as being alert and oriented to time, place, and person.  
He had a mildly depressed mood.  His speech was clear, 
concrete, and of normal rate.  He had a coherent and goal-
directed thought process.  He showed no evidence of psychotic 
thought process and had normal memory and cognition.  The 
Axis I diagnosis was PTSD, chronic, mild with associated 
depressive symptoms and depressive disorder, not otherwise 
specified due to other life stressors. 

Global Assessment of Functioning (GAF) scores were provided 
by the VA examiners in 2002 and 2003.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994).  The August 2002 VA examiner provided an Axis 
V, GAF score of 50-51, for moderate to severe overall 
symptoms.  The October 2003 VA examiner provided a GAF score 
of 65 due to PTSD.  He noted that this GAF score reflected 
mild symptoms and some difficulty in social functioning.  In 
this regard, the Board notes that GAF scores are not 
dispositive evidence of a veteran's occupational and social 
impairment.  The Board has considered the GAF scores as 
outlined above and the evidence of record.  The Board does 
not find that the symptomatology of the veteran's service-
connected PTSD, when considered in conjunction with his other 
service-connected disabilities, has limited his employability 
to the extent that a TDIU evaluation would be appropriate. 

A medical opinion concerning the veteran's ability to engage 
in substantial gainful employment was provided by a VA 
examiner, in October 2003.  After an examination of the 
veteran and a review of the claims folder, the examiner noted 
that the veteran suffers from work impairment as shown by his 
unemployment status since November 2000.  The examiner opined 
that the "veteran's PTSD does not make him unemployable."  
The examiner explained that his physical condition and morbid 
obesity, unrelated to his service-connected PTSD, interfere 
with his ability to maintain gainful employment.  The Board 
notes that the veteran's service-connected PTSD has been 
continually rated as 70 percent disabling and there has been 
no changes in the number or nature of the veteran's other 
service-connected disabilities throughout the appeal period.  
The service-connected tinea corporus/cruris, as discussed 
above, has been clinically demonstrated to be no more than 10 
percent disabling.  Competent clinical evidence of record 
demonstrates the service-connected scars do not result in any 
functional impairment, and have been consistently rated 
noncompensable.  Additionally, the VA examiner who conducted 
the August 2003 skin/scars VA examination opined that the 
veteran's employment would not be affected by his rash.  
Further, records obtained from the SSA note that the veteran 
is receiving disability payments for his bilateral shoulder 
arthritis and cervical spine narrowing at C6-7.  See, i.e., 
August 2001 SSA medical consultation (noting a primary 
diagnosis of bilateral shoulder arthritis with a secondary 
diagnosis of cervical spine narrowing at C6-7) and September 
2001 Form SSA 831-U3 (same).  The Board notes that the 
veteran is not service-connected for bilateral shoulder 
arthritis or cervical spine conditions, and, as such, these 
nonservice-connected disabilities are not for consideration.  
Further, an August 2002 VA PTSD examination revealed that the 
veteran complained of suffering from chronic arthritis in his 
shoulders which prevented him from working.  See also March 
2001 Mullikin Medical Center record and February 2001 G.S., 
Ph.D, record.

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contention that he cannot work due to his service-connected 
disabilities, but the veteran's contention is at odds with 
the objective medical evidence of record that shows that the 
veteran has no exceptional or unusual factor associated with 
his service-connected disabilities that render the regular 
schedular standards impracticable.  The Board places less 
weight or probative value on the veteran's statements 
concerning the symptoms from his service-connected disability 
than it does on the objective medical reports.  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical 
assessment, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical assessment competent.  

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 70 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant referral for consideration of a TDIU on an 
extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinea corporus/cruris, is denied.

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


